DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  A copy of Japanese Application JP 2016-196963 has been filed with priority date 5 October 2016. 

Claim Objections
Claims 4-5 and 7-8 are objected to because they have an incorrect status indicator. Claims should be indicated as withdrawn. See MPEP 714 (II)(c). 

Response to Amendment
Applicant's arguments filed 06 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that the use of European Patent Application Publication EP 0307087 to Long as a secondary reference was improper. Applicant argues that Long describes the aggregation of fluorocarbon particles and not RBCs dispersed in an emulsion. However, Long teaches using emulsified fluorocarbons as a blood substitute (see Pg. 2, line 8-9) which means that it would be expected to behave in the same manner as blood. Furthermore, Long teaches a fluorocarbon emulsion with a pH of 
In view of Applicant’s amendments filed 06 July 2021, rejections under 35 U.S.C. 102(a)(1) have hereby been withdrawn. 
In view of Applicant’s amendments filed 06 July 2021, rejections under 35 U.S.C. 103 have been updated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO 92/08971 to Makela in view of European Patent Application Publication EP 0 307 087 to Long. 
Regarding claim 1, Makela teaches a buffer solution that is especially useful for diluting antibodies which are used in determining the presence or absence of specific antigens on red blood cells (erythrocytes) because when the antibody is diluted with the buffer, it allows red blood cells possessing the specific antigen and present in the test sample to agglutinate with the antibody (see Pg. 6, lines 12 – 21) which reads on “a method of agglutinating erythrocytes” as recited in the instant claims. Makela teaches that the buffer solution contains a biological detergent (such as Triton X-100) and cholic acid (See Pg. 3, lines 10-19; Table 1).  Makela also teaches the biological detergent (surfactant) can include an 
Makela does not teach the solution has a pH from 2.5 to 4.0. Examiner notes applicant fails to disclose criticality of pH range in specification, however does state that a lower pH results in improved agglutination (see Table 1; Pg. 12, lines 4-7 of specification). 
Long teaches the use of emulsified fluorocarbons for non-toxic oxygen transport and contrast enhancement agents for internal and external animal use (see Pg. 2, lines 1-7). Long also teaches an acidic pH of the emulsion will encourage aggregation, i.e. the clumping of particles, and sedimentation and that an emulsion with a pH less than 4 cannot be used intravenously (see Pg. 7, lines 47 – 54). 
Makela and Long are analogous in the field of blood or blood products and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer solution of Makela to have a pH less than 4 to promote agglutination. 

Regarding claim 9, Makela and Long teach all the limitations of claim 1 above. 
Makela and Long teach in the combined method that only one designated primary dilution contained whole blood that had been centrifuged. In other words, the method as a whole can be performed without centrifugation (see pg. 10, lines 19-26 of Makela). 
Regarding claims 10 and 11, Makela and Long teach all the limitations of claim 1 above. 
Makela and Long teach using a sample including whole blood (see Pg. 5, lines 25-28 of Makela). Furthermore Makela and Long teach that buffer solution can be used as diluent with the assay component or that the sample can be used as a substitute for isotonic NaCl or physiological saline (see . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797